      Case 3:19-cv-00233 Document 1 Filed on 07/15/19 in TXSD Page 1 of 7



                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF TEXAS
                              GALVESTON DIVISION

ZANE SWEETIN and                  )(                    Civil Action No.: 3:19-cv-233
MICHAEL STEFEK,                   )(                    (Jury Trial)
                                  )(
                   Plaintiffs,    )(
                                  )(
V.                                )(
                                  )(
THE CITY OF TEXAS CITY, TEXAS and )(
WENDELL WYLIE, Individually,      )(
                                  )(
                   Defendants.    )(

                        PLAINTIFFS’ ORIGINAL COMPLAINT

TO THE HONORABLE GEORGE C. HANKS:

       NOW COMES PLAINTIFF ZANE SWEETIN AND MICHAEL STEFEK and

files this Original Complaint against defendants the City of Texas City, Texas and Wendell

Wylie, individually, and for cause of action would respectfully show unto the Court and

jury the following:

                               I.     INTRODUCTION

       1.     This case involves a Texas City administrator (not a licensed peace officer),

Defendant Wendell Wylie, who in retaliation against ambulance service company Windsor

EMS, Inc., illegally detained Zane Sweetin and Michael Stefak, Windsor EMS employees,

while Zane and Stefek were transporting a patient in medical need to a healthcare facility

in a Windsor ambulance by blocking their exit with Wylie’s Texas City issued SUV while

wearing a Texas City uniform and then threatening the arrest of Zane and Stefek if they

left the area. Wendell Wylie is a Texas City policymaker when it comes to EMS service
                                            1
       Case 3:19-cv-00233 Document 1 Filed on 07/15/19 in TXSD Page 2 of 7



permitting and the detention was in retaliation for Windsor EMS not retaining Wendell for

pay.

                                      II.    PARTIES

       2.     Zane Sweetin is an individual and resident of Harris County, Texas.

       3.     Michael Stefek is an individual and a resident of Galveston County, Texas.

       4.     Defendant, the City of Texas City is a Texas home rule municipal corporation

and may be served with process by serving the City Secretary, James Hathorn at 1801 9th

Ave. N. Texas City, Texas 77590.

       5.     Defendant, Captain Wendell Wylie is the EMS administrator for Texas City.

At all times material herein, Wylie acted pursuant to his authority as Texas City EMS

Administrator and is responsible for carrying out the decisions, policies, and ordinances

made by City Commissioners. In the alternative Wendell was acting outside his

governmental authority. This Defendant may be served with process at 1801 9th Avenue

North, Texas City, Texas 77592 or wherever he is found.

                          III.   JURISDICTION AND VENUE

       6.     This court has federal question jurisdiction under 28 U.S.C. § 1331. This

court has original jurisdiction under 28 U.S.C. §1343(a)(3) because certain causes of action

herein are brought under 42 U.S. C. §1983 to redress the deprivation, under color of State

law, statute, ordinance, regulation, custom or usage, of any right, privilege or immunity

secured by the Constitution of the United States or by any Act of Congress providing for

equal rights of citizens or of all persons within the jurisdiction of the United States.

       7.     This Court is entitled to exercise supplemental jurisdiction over state law

                                               2
      Case 3:19-cv-00233 Document 1 Filed on 07/15/19 in TXSD Page 3 of 7



claims herein pursuant to the provisions of 28 U.S.C. §1367 (a) because all such claims

“are so related to claims in the action within such original jurisdiction that they form part

of the same case or controversy under Article III of the United States Constitution.” Venue

is appropriate in this Court, as the individual defendant resides in this judicial district, and

the events giving rise to the claims occurred in this judicial district. See 28 U.S.C. §

1391(b).

                           IV.     FACTUAL BACKGROUND

       8.     In 2015, the City appointed Wendell Wylie (“Wylie”) as its EMS

Administrator who was in charge of who could and who could not operate an ambulance

service in Texas City. Windsor EMS was a Texas City permitted ambulance service. Wylie

is not a licensed peace officer or security guard.

       9.     Within months of his appointment, Wylie approached Lynn Ryan owner of

Windsor EMS, Inc. for a paid position at Windsor. Though licensed as a paramedic, Wylie

specifically requested an unspecified part time position that was “not on an ambulance.”

Concerned about an apparent conflict of interest arising out of Wylie’s regulatory position,

Lynn declined Wylie’s proposition. In October of 2016, Wylie again contacted Windsor

EMS seeking employment in which Wylie was declined for employment. Just two and a

half months later, revoked Windsor EMS’s permit to operate inside the City limits.

       10.    Plaintiff Zane Sweetin worked for Windsor EMS for several years including

2017. Zane was Emergency Medical Technician-B. Plaintiff Michael Stefek worked for

Windsor for many years.

       11.    In early 2017 Windsor EMS’s permit to operate in Texas City was

                                               3
      Case 3:19-cv-00233 Document 1 Filed on 07/15/19 in TXSD Page 4 of 7



improperly revoked by Wendell Wylie which is the subject matter of a lawsuit in this same

court. See Lynn, et al. v. City of Texas City, Texas; Civil Action No.: 3:19-cv-44.

       12.    Following Windsor EMS’s improper permit revocation by Wendell Wylie

Windsor EMS ceased operations in Texas City and vacated its store front inside City limits.

Then, on July 14, 2017, Windsor EMS received a direct call from Seabreeze Nursing and

Rehabilitation, a senior care center in Texas City, requesting patient transport to a dialysis

center in LaMarque, Texas. Two Windsor EMS operators, Michael Stefek and Zane

Sweetin, responded to the private call. While transferring the patient from a stretcher into

the ambulance, Plaintiffs’ employees were confronted by Wylie, who positioned his Texas

City Fire Department SUV to block the ambulance from exiting the parking lot.

       13.    As Stefek and Sweetin boarded the ambulance, Wylie approached the

driver’s side window and began shouting at Stefek, who was driving the ambulance. Stefek

rolled his window down and Wylie demanded to know the name of the patient and their

destination. Reluctant to violate his patient’s privacy, Stefek initially refused; Wylie

threatened to arrest Stefek and Sweetin, in the presence of their patient who needed

dialysis, and impound the ambulance unless Stefek identified the patient and their

destination. Stefek told Wylie they were taking the patient to a dialysis appointment at a

facility in La Marque, Texas. Stefek and Sweetin were detainerd at this location by Wylie

for 10-20 minutes. Wylie eventually allowed Stefek and Sweetin to deliver the patient by

moving his SUV and following the ambulance to La Marque.

       14.    Once Stefek and Sweetin completed the patient transfer, they were again

accosted by Wylie in the dialysis center parking lot. Wylie told the Stefek and Sweetin they

                                              4
      Case 3:19-cv-00233 Document 1 Filed on 07/15/19 in TXSD Page 5 of 7



were being detained and were not allowed to leave the scene until the fire marshal arrived.

When Sweetin protested, Wylie yelled at him to “Shut the fuck up,” and wait in the

ambulance until a representation of the Texas City Fire Marshal’s office came. Stefek

called Lynn from the scene, distraught over being detained and concerned about the

potential blot on his otherwise immaculate professional record. After approximately 15-20

minutes, Texas City Fire Marshal Dennis Harris arrived at the dialysis center and issued

Stefek and Sweetin a citation for operating an ambulance without a permit and they were

finally allowed to leave the scene.

       15.      Stefek was not required to pay anything nor perform any act or obligation

and his case was dismissed in his favor. Stefek and Sweetin suffered at least anxiety, fear

and apprehension.

                              V.      CAUSES OF ACTION

             COUNT ONE: VIOLATION OF 4TH AND 14TH AMENDMENT

       16.      Plaintiffs incorporates by reference the allegations contained in the

paragraphs above as if fully set forth herein.

       17.      Count One is asserted against Defendant Texas City and Defendant Wylie,

individually.

       18.      Under the Fourth and Fourteenth Amendments, Plaintiffs are guaranteed the

right to be free from unreasonable search and seizure. The defendants violated Plaintiffs’

rights while acting under color of state and local laws, ordinances and regulations. At all

relevant times the defendants acted in the performance of their official duties in furtherance

of the City’s policies. Defendant Wylie was the policymaker for the City of Texas City,

                                                 5
      Case 3:19-cv-00233 Document 1 Filed on 07/15/19 in TXSD Page 6 of 7



Texas in the area of ambulance service permitting. Wylie was a licensed peace officer.

                          COUNT TWO: FALSE IMPRISONMENT

       19.        The elements of a false imprisonment claim are 1) willful detention; 2)

without consent; and 3) without authority of law. Wal-Mart Stores, Inc. v. Rodriguez, 92

S.W.3d 502, 506 (Tex. 2002); Sears, Roebuck & Co. v. Castillo, 693 S.W.2d 374, 375

(Tex. 1985).

       20.        Wylie was not a peace officer nor was there any other reason to legally detain

the plaintiffs.

                                       VI.     ATTORNEY’S FEES

       21.        Plaintiffs requests attorney’s pursuant to 42 U.S.C. Section 1983.

                                             VII.   JURY TRIAL

       22.        Plaintiffs request trial by jury on all issues triable to a jury.

                                          VIII. PRAYER

       23.        Plaintiffs asks that the Defendants be cited to appear and answer and that,

following trial, have judgment entered against it for the following:

       a. actual damages;

       b. all available special and consequential damages;

       c. declaratory relief;

       d. pre-judgment and post-judgment interest;

       e. permanent injunctive relief;

       f. attorneys’ fees and costs;

       g. punitive damages; and

                                                    6
Case 3:19-cv-00233 Document 1 Filed on 07/15/19 in TXSD Page 7 of 7



h. all other relief to which Plaintiffs are entitled.



                                      Respectfully Submitted,

                                      /s/ Randall L. Kallinen
                                      Randall L. Kallinen
                                      Kallinen Law P
                                      State Bar of Texas No. 00790995
                                      Southern District of Texas Bar No.: 19417
                                      511 Broadway Street
                                      Houston, Texas 77012
                                      Telephone: 713.320.3785
                                      FAX:           713.893.6737
                                      Email:         AttorneyKallinen@aol.com
                                      Attorney for Plaintiffs




                                         7
